Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1-7, 9-12, 14, and 16-17 are currently pending and presented for examination on the merits.
Applicant’s Amendment filed on June 30, 2020 has been received and entered into the
present application.
Applicant’s arguments, filed June 30, 2020, have fully considered. Objection of claim 14
has been overcome and rejection of claims 7 and 14 under 35 U.S.C. § 112(b) has been overcome. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
	Claims 7 and 14 are amended.
	Claims 8, 13 and 15 are cancelled.
	Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1-7, 14 and 16-17 are under examination in the instant office action. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on March 30, 2021 has been reviewed and considered. 
Maintained Rejection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ustav et al. (WO2015/014329 A1) in view of MacKenzie et al. (Invest New Drugs (2012), vol. 30, pp.647-652).
et al. teaches pharmaceutical composition comprising monensin for treating diseases associated with the deregulated Wnt signaling pathway in diseases such as colorectal carcinoma [abstract and p. 1 para 1]. Monensin was identified as potent inhibitor of the canonical Wnt signaling pathway and its activity in various in vitro and in vivo assays was demonstrated [p.1, para 1]. Deregulation of the canonical Wnt signaling is a hallmark of many types of human cancers, including colorectal carcinoma, mammary gland tumors or melanomas [p.2, para. 2]. The term "deregulation" means especially the activation of the Wnt signaling pathway in the cell type or tissue, where this pathway is not active under normal conditions [p.2, para. 2]. Inventors found monensin inhibits canonical Wnt signaling in reporter STF cells,  inhibits canonical Wnt signaling during regeneration of tail fin of Danio rerio,  inhibits canonical Wnt signaling in Xenopus embryos,  acts at the level of the β-catenin degradation complex, wherein it decreases the amount of β-catenin in cells, - downregulates expression of the Wnt signaling target genes in SW480, COLO320 and LS174T colorectal cancer cell (CRC) lines, inhibits proliferation in above mentioned CRC lines and affects cell cycle progression in SW480 cells,  inhibits Wnt signaling stimulated with wild-type and mutant β-catenin mRNA (that is constitutively active due to point mutations), and reduces tumor development in APC mice [p.5, para 1],  The pharmaceutical compositions according to the present invention are useful mainly for the treatment of humans [p.6, para 3]. Monensin can be comprised in the pharmaceutical composition in combination with other active substances, for example with a compound exhibiting synergistic effects [p.7, para 3].
Ustav et al. does not explicitly teach administering metformin in combination with monensin [claims 1 and 14], wherein steps a) and b) are performed simultaneously [claim 3], whether the subject suffering from cancer is susceptible to a combined treatment [claim 14], wherein the cancer cells are sensitive to combined treatment [claim 14], and wherein the said method comprises administration of metformin [claim 17].
 et al. teaches a phase I trial of metformin and temsirolimus in advanced solid tumors [entire document]. In vitro, metformin inhibits proliferation in multiple cancer cell lines, an effect likely mediated through activation of AMP-activated protein kinase (AMPK). Tumor types studied in vitro include breast, colon, and prostate [p.647, col. 2, para 2]. Patient’s characteristics included patient with colon cancer [p. 649, table 2]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method of treating colorectal carcinoma by administering a combination therapy of metformin and monensin because Ustav et al. taught a method of treating colorectal carcinoma by administering monensin in combination with active substances exhibiting synergistic effects and McKenzie et al. taught administration of metformin and temsirolimus for the treatment of colon cancer. Motivation to use the instantly claimed combination of metformin and monensin would have resulted from Ustav et al. in view of MacKenzie et al. because Ustav et al. taught a method of treating colorectal carcinoma by administration of monensin in combination with other active substance that exhibit synergy and MacKenzie et al. taught a combination of metformin with other anticancer agent for the treatment of colon cancer. Thus, the skilled artisan would have found motivation in Ustav et al. and MacKenzie et al. to combine and try metformin and monensin for the treatment of colorectal prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. "In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP§ 2144.06 (I).
In regards to the limitation wherein steps a) and b) are performed simultaneously as recited in claim 3. Ustav et al. taught a method of treating colorectal carcinoma by administering monensin in combination with active substances exhibiting synergistic effects and MacKenzie et al. taught administration of metformin and temsirolimus for the treatment of colon cancer. Motivation to administer metformin and monensin simultaneously would have resulted from both Ustav et al. and MacKenzie et al. since the reference administers a combination therapy metformin and monensin in combination therapies /simultaneously for the treatment of colorectal carcinoma. Thus, it would have been understood from both Ustav et al. and MacKenzie et al. that metformin and monensin can be administer simultaneously with other chemotherapeutic agents.  Further, the state of the art in cancer treatment would have found it obvious to administer a combination of chemotherapeutics simultaneously since it is a method of administration widely used in the cancer treatment. 
In regards to the limitations wherein to whether the subject suffering from cancer is susceptible to a combined treatment and wherein the cancer cells are sensitive to combined treatment as recited in claim 14. Ustav et al. taught a method of treating colorectal carcinoma by administering monensin in combination with active substances exhibiting synergistic effects and MacKenzie et al. taught administration of metformin and temsirolimus for the treatment of colon cancer. Further, Ustav et al. taught testing monensin in vitro in colorectal cells models. Motivation to test the combination in vitro and in vivo would have resulted from both Ustav et al. and MacKenzie et al. since the reference demonstrates that metformin and monensin has been used to treat colorectal cancer in subjects. Further, it would have been obvious from the state of et al. demonstrates using colorectal carcinoma cell models to investigate efficacy of monensin and the subject of MacKenzie et al. would have necessarily had their colon cancer cell in contact with the metformin. 
It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the
time of the invention to modify the teachings of Ustav et al. and MacKenzie et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ustav et al. (WO2015/014329 A1) in view of MacKenzie et al. (Invest New Drugs (2012), vol. 30, pp.647-652) as applied to claim 1 above, and further in view of Paulus et al. (Cancer Epidemiol Biomarkers Prev (2016), vol. 25, pp.1418-1425).
Ustav et al. in view of MacKenzie et al. is relied for the reasons set forth above.
Ustav et al. in view of MacKenzie et al. do not explicitly teach further comprising administering surgery, radiotherapy, and/or administration of cancer therapeutic agents before, simultaneously to or after administering one or both steps a) and b) [claim 16]. 
Paulus et al. teaches colorectal cancer patients with diabetes metformin users had a 13% improved overall survival versus patients taking other antidiabetic medications [p.1421, col. 1, para. 2]. A number of epidemiologic investigations have found that metformin use is also associated with improved colorectal cancer outcomes [p.1418, col. 1, para. 3]. Primary cancer treatment was obtained from Veterans Affairs Central Cancer Registry (VACCR) and defined as treatment (none, surgery only, surgery +radiotherapy (RT), surgery + chemotherapy (CT), surgery + RT + CT, RT only, CT only and RT +CT) within 4 months before to 6 months after colorectal diagnosis. 
prima facie obvious to further administer surgery, radiotherapy or chemotherapy before, simultaneously or after the instantly claimed combination therapy because Paulus et al. taught colorectal cancer patients receiving metformin which has previously received surgery, radiotherapy or chemotherapy. Motivation to further include surgery, chemotherapy or radiotherapy in the treatment of colorectal patients of Ustav et al. and MacKenzie et al. would have resulted from the fact that the patients Ustav et al. and MacKenzie et al. are in need on colorectal cancer treatment and Paulus et al. taught that such therapies are suitable in the treatment of colorectal cancer.  
It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the
time of the invention to modify the teachings of Ustav et al. in view of  MacKenzie et al. and Paulus et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed June 30, 2020 have been fully considered but they are not persuasive. 
Applicant argues that:
Ustav et al. does not teach administering metformin in combination with monensin. MacKenzie is directed to phase I study of temsirolimus and metformin in advanced solid tumors. Therefore, Ustav and MacKenzie fails to disclose, teach or suggest combining “administering an inhibitor of mitochondrial respiration” and “proton ionophore” to a subject treat cancer.
	Applicant ‘s specification provides advantageously, it was found in the work underlying the present invention that combined treatment of cancer with an inhibitor of mitochondrial respiration and a proton ionophore has a synergistic effect resulting in improved killing cancer cells. At least examples 1, 2, and 4 in the as-filed specification provide evidence. The effect of 
Paulus fails to cure the deficiencies of Ustav in view of MacKenzie as applied to claim 1.
Examiner’s Response: 
The examiner has consider Applicant’s arguments and unexpected results however finds them not persuasive. Ustav et al. taught a method of treating colorectal carcinoma by administering monensin in combination with active substances exhibiting synergistic effects and McKenzie et al. taught administration of metformin and temsirolimus for the treatment of colon cancer. Motivation to use the instantly claimed combination of metformin and monensin would have resulted from Ustav et al. in view of MacKenzie et al. because Ustav et al. taught a method of treating colorectal carcinoma by administration of monensin in combination with other active substance that exhibit synergy and MacKenzie et al. taught a combination of metformin with other anticancer agent for the treatment of colon cancer. Thus, the skilled artisan would have found motivation in Ustav et al. and MacKenzie et al. to combine and try metformin and monensin for the treatment of colorectal carcinoma. Further the prior art of Ustav et al. and MacKenzie et al. taught administration of the same active ingredients for the same purpose. Thus it would have been obvious to use the combination as claimed for the treatment of colon cancer from the teachings of Ustav et al. and MacKenzie et al.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. "In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP§ 2144.06 (I).
. 
Conclusion
	Rejection of claims 1-7, 14 and 16-17 is proper.
	No claims are allowed.
	Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627